OPINION OF THE COURT
Per Curiam.
Steven J. Dorn has submitted an affidavit dated August 29, 2002, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Dorn was admitted to the bar at a term of the Appellate Division of the *28Supreme Court in the Second Judicial Department on April 5, 1978, under the name Steven Joseph Dorn.
Mr. Dorn avers that his resignation is freely and voluntarily tendered, with a full awareness of the implications and consequences of its submission, and that he is not being subjected to coercion or duress. Mr. Dorn acknowledges that he is the subject of an investigation by the Grievance Committee into allegations of professional misconduct, including the mishandling of funds entrusted to him as fiduciary, incident to his practice of law. Mr. Dorn further acknowledges that he could not successfully defend himself on the merits against any charges predicated upon those allegations.
Mr. Dorn’s resignation is submitted subject to any application which could be made by the Grievance Committee to direct that he make restitution and reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). Mr. Dorn acknowledges the continuing jurisdiction of the Appellate Division to make such an order, and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of Mr. Dorn’s resignation.
Inasmuch as the proffered resignation tendered by Mr. Dorn comports with all appropriate rules of this Court, it is accepted. Effective immediately, Steven J. Dorn is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Santucci, Altman, Florio and Luciano, JJ., concur.
Ordered that the resignation of Steven J. Dorn is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Steven J. Dorn is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Steven J. Dorn shall promptly comply with the rules of this Court governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Steven J. Dorn is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an at*29torney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.